EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Blair on January 12, 2022.

The application has been amended as follows: 
Claim 1: An extension set, comprising: a clamp, comprising: a housing; and an actuator movable between a raised position and a depressed position with respect to a longitudinal axis of the housing, wherein the actuator comprises a bump profile; and an extension tube disposed within the housing, wherein the extension tube comprises a loop entirely disposed inside the housing, wherein in response to movement of the actuator between the raised position and the depressed position with respect to the longitudinal axis of the housing, the bump profile progressively clamps the extension tube along the loop.
Claim 3: The extension set of claim 1, wherein in response to movement of the actuator between the raised position and the depressed position with respect to the longitudinal axis of the housing, the bump profile contacts a distal portion of the loop prior to contacting a proximal portion of the loop.
Claim 10: A catheter system, comprising: a catheter assembly, comprising: a catheter adapter; and a catheter extending distally from the catheter adapter; a clamp, comprising: a housing; an actuator movable between a raised position and a depressed position with respect to a longitudinal axis of the housing, the longitudinal axis of the housing, the bump profile progressively clamps the extension tube along the loop.
Claim 12: The catheter system of claim 10, wherein in response to movement of the actuator between the raised position and the depressed position with respect to the longitudinal axis of the housing, the bump profile contacts a distal portion of the loop prior to contacting a proximal portion of the loop.
Claim 18: A method of clamping an extension tube, comprising: placing a first digit of a hand of a user on an actuator of a clamp of an extension set, wherein the first digit includes a thumb, wherein the extension set comprises: a clamp, comprising: a housing; and the actuator movable between a raised position and a depressed position with respect to a longitudinal axis of the housing, wherein the actuator comprises a bump profile; an extension tube comprising a loop entirely disposed inside the housing; placing a third digit and a fourth digit of the hand of the user on a side of the housing opposite the actuator; and depressing the actuator with the first digit to move the actuator to a depressed position with respect to the longitudinal axis of the housing, wherein in response to depressing the actuator with the first digit, the bump profile progressively clamps the extension tube along the loop.
Claim 20: The method of claim 18, wherein in response to movement of the actuator between the raised position and the depressed position with respect to the longitudinal axis of 
Claim 21: The extension set of claim 1, wherein the bump profile comprises at least one ridge forming a corkscrew shape


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a clamp comprising a housing and an extension tube disposed within the housing, wherein the extension tube comprises a loop entirely disposed inside the housing, wherein in response to movement of an actuator between a raised position and a depressed position with respect to the longitudinal axis of the housing, a bump profile of the actuator progressively clamps the extension tube along the loop in combination with the other limitations of independent claims 1, 10, and 18. 
The closest prior art of record is Hubbell (USPN 2471623) and Height et al. (USPN 6929235). Hubbell discloses a clamp (C) comprising: a housing (11); and an actuator (14) movable between a raised position (Figure 2) and a depressed position (Figure 3) with respect to a longitudinal axis of the housing, wherein the actuator comprises a bump profile (12); and an extension tube (supply conduit S, bulb B, delivery conduit D; Figure 6; [Col 3, line 39-41]) disposed within the housing (Figure 2, for example), wherein the extension tube comprises a loop (overlap of conduits S and D looped at bulb B), wherein in response to movement of the actuator between the raised position and the depressed position with respect to the housing, the bump profile progressively clamps the extension tube along the loop (Figures 2-3; [Col 4, line 49]). However, Hubbell fails to explicitly disclose or suggest that the loop is entirely disposed within the housing; Figure 1 of Hubbell shows that the loop (overlap of conduits S and D looped at bulb B) is located at least partially outside of the housing (11). Height disclose a clamp (72’) comprising a housing (80’); and an actuator (100’) movable between a raised positon (clamping structure 112’ located in channel 86’ at depth d1) and a depressed position (clamping structure .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783           
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783